Case 2:20-cv-02225-TLP-tmp Document 16 Filed 05/10/21 Page 1 of 6                       PageID 53




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


 DESMOND PRICE,                                    )
                                                   )
         Petitioner,                               )
                                                   )        No. 2:20-cv-02225-TLP-tmp
 v.                                                )
                                                   )
 TENN. BOARD OF PAROLES and FLOYD                  )
 BONNER, JR., Shelby County Sheriff,               )
                                                   )
        Respondents.                               )


           ORDER DISMISSING § 2241 PETITION WITHOUT PREJUDICE,
                DENYING A CERTIFICATE OF APPEALABILITY,
      CERTIFYING THAT AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
                                    AND
         DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


        Petitioner Desmond Price petitioned pro se for habeas corpus relief under 28 U.S.C. §

2241 (“§ 2241 Petition”). (ECF No. 1.) The Court then granted Petitioner leave to proceed in

forma pauperis. (ECF No. 4.) And Respondent Floyd Bonner, Jr. responded to the Petition in

June 2020. (ECF No. 10.) Petitioner has not replied, and the reply deadline has now expired. In

sum, because Petitioner has failed to exhaust his available state court remedies, the Court

DISMISSES WITHOUT PREJUDICE this § 2241 Petition.

                         STATE COURT PROCEDURAL HISTORY

        In 2012, a jury convicted Petitioner of possessing cocaine with intent to sell, and the

Shelby County Criminal Court imposed an eight-year sentence. See Shelby County Criminal

Justice System Portal, Case No. 11 06451-11107973, https://cjs.shelbycountytn.gov/CJS (last
Case 2:20-cv-02225-TLP-tmp Document 16 Filed 05/10/21 Page 2 of 6                       PageID 54




accessed Mar. 9, 2021). (See ECF No. 1 at PageID 1.) 1 In early October 2019, the Tennessee

Board of Parole (“Parole Board” or “Board”) held a parole revocation hearing for Petitioner.

(ECF No. 1-1 at PageID 10.) Two weeks later, the Board decided to revoke Petitioner’s parole,

because it found that Petitioner possessed illegal drugs about a year earlier, December 19, 2018.

(Id.) Petitioner then tried to appeal that decision. But the Parole Board denied his appeal

explaining that his case did “not qualify for review” because the parole violation was not based

solely the filing of new criminal charges. (Id. at PageID 11.) From there, Petitioner sought the

help from this Court.

                                     THE § 2241 PETITION

       Petitioner now claims that the Parole Board violated his Sixth Amendment rights,

because it denied him an attorney for the parole revocation hearing. (ECF No. 1 at PageID 6.)

He also contends that the Board violated his Fourteenth Amendment due process rights and right

to equal protection under the law by not allowing him to call witnesses to rebut the testimony of

Detective James. (Id. at PageID 7.) Petitioner requests that the Court dismiss the pending

charges during the parole revocation hearing, grant a new parole revocation hearing, immediately

release him, and grant any other relief the Court considers just. (Id.at PageID 8.)

                                           ANALYSIS

       Under 28 U.S.C. § 2241(c)(3), federal courts may issue a writ of habeas corpus on behalf

of a prisoner who “is in custody in violation of the Constitution or laws or treaties of the United

States.” But a federal court may not grant a writ of habeas corpus for a state prisoner unless,

with certain exceptions, the prisoner exhausts available state remedies. Cullen v. Pinholster, 563




1
  At some point, the State released Petitioner on parole, but there is no information about when
that occurred in the record before the Court.
                                                 2
Case 2:20-cv-02225-TLP-tmp Document 16 Filed 05/10/21 Page 3 of 6                         PageID 55




U.S. 170, 181 (2011). In other words, he must present the same claim for which he seeks

redress in a federal habeas court to the state courts under 28 U.S.C. § 2254(b) and (c). Id.

       To do that, the petitioner must “fairly present” 2 each claim to all levels of state court

review, including the state’s highest court with discretionary review powers. Baldwin v. Reese,

541 U.S. 27, 29 (2004). But a petitioner need not seek review by the highest state court, if the

state has explicitly decided that state supreme court review is not an available state remedy.

O'Sullivan v. Boerckel, 526 U.S. 838, 847–48 (1999). Tennessee has done that. Indeed,

Tennessee Supreme Court Rule 39 eliminated the need to seek review in the Tennessee Supreme

Court. Adams v. Holland, 330 F.3d 398, 402 (6th Cir. 2003). Under Rule 39, “once the Court of

Criminal Appeals has denied a claim of error, ‘the litigant shall be deemed to have exhausted all

available state remedies.’” Holland, 330 F.3d at 402 (quoting Tenn. Sup. Ct. R. 39); see Smith v.

Morgan, 371 F. App'x 575, 579 (6th Cir. 2010).

       And exhaustion under § 2241, unlike exhaustion under 28 U.S.C. § 2254, is not a

statutory requirement. Compare 28 U.S.C. § 2254(b)(1)(A), with id. § 2241. Even so, the Sixth

Circuit has noted that, “in the § 2241 context, ‘decisional law has superimposed such a

requirement in order to accommodate principles of federalism.’” Phillips v. Ct. of Common

Pleas, Hamilton Cty., Ohio, 668 F.3d 804, 810 n.4 (6th Cir. 2012) (quoting U. S. ex rel. Scranton

v. New York, 532 F.2d 292, 294 (2d Cir. 1976)). Habeas petitioners proceeding under § 2241

therefore must exhaust all available state court remedies, usually to the state court of last resort,

before proceeding in federal court. Phillips, 668 F.3d at 810 (citing Klein v. Leis, 548 F.3d 425,


2
  For a petitioner to exhaust a claim in state court, “[i]t is not enough that all the facts necessary
to support the federal claim were before the state courts, or that a somewhat similar state-law
claim was made.” Anderson v. Harless, 459 U.S. 4, 6 (1982) (per curiam) (internal citations
omitted). Nor is it enough to make a general appeal to a broad constitutional guarantee. Gray v.
Netherland, 518 U.S. 152, 163 (1996).

                                                  3
Case 2:20-cv-02225-TLP-tmp Document 16 Filed 05/10/21 Page 4 of 6                        PageID 56




429 n.2 (6th Cir. 2008)). Courts have developed the exhaustion requirement “to protect the state

courts’ opportunity to confront initially and resolve constitutional issues arising within their

jurisdictions and to limit federal judicial interference in state adjudicatory processes.” Atkins v.

People of State of Mich., 644 F.2d 543, 546 (6th Cir. 1981) (citations omitted).

       Respondent here argues that Petitioner has not exhausted his available state court

remedies. (ECF No. 10 at PageID 32.) At bottom, Respondent points out that Petitioner may

file a common law writ of certiorari in the Davidson County Chancery Court for review of his

parole revocation. (Id. at PageID 33–34.) But Petitioner failed to pursue that step. (See id. at

PageID 34.)

       What is more, the Tennessee Supreme Court has held that “[i]nmates may use the

common law writ of certiorari to seek review of decisions made by prison disciplinary boards,

parole eligibility review boards, and other similar tribunals.” Greenwood v. Tenn. Bd. of Parole,

547 S.W.3d 212, 213 (Tenn. Ct. App. 2017) (citing Willis v. Tenn. Dep't of Corr., 113 S.W.3d

706, 712 (Tenn. 2003). The decision of whether to grant or deny parole to an inmate is vested

with the Parole Board, not the courts. Hopkins v. Tenn. Bd. of Paroles & Prob., 60 S.W.3d 79,

82 (Tenn. Ct. App. 2001). As a result, this Court’s judicial review powers are limited over the

Board’s parole decision. See id.

       Petitioner here did not reply to the Warden’s argument that he should have pursued the

common law writ of certiorari. (See ECF No. 10 at PageID 33–34.) And the Court finds no

indication that Petitioner did in fact file the common law writ. 3 For that reason, Petitioner has

not met his burden of showing that he exhausted his available state court remedies relating to




3
 See Davidson County Chancery Public Records Access,
http://www.nashvillechanceryinfo.org/default.aspx (last accessed Mar. 9, 2021).
                                                  4
Case 2:20-cv-02225-TLP-tmp Document 16 Filed 05/10/21 Page 5 of 6                          PageID 57




parole revocation. See Callicutt v. Holloway, No. 3:15-CV-0044, 2015 WL 3645555, at *3

(M.D. Tenn. June 9, 2015) (dismissing § 2241 Petition where petitioner needed to petition for

certiorari in the in the chancery court, and if dissatisfied with the decision, appeal it to the

Tennessee Court of Appeals).

        All in all, Petitioner has not shown that he exhausted his available state court remedies.

For this reason, the Court DISMISSES WITHOUT PREJUDICE the § 2241 Petition. The

Court will enter Judgment for Respondent.

                                       APPELLATE ISSUES

         Under 28 U.S.C. § 2253, district courts must consider the appealability of its decision

 denying a habeas petition and whether to issue a certificate of appealability (“COA”). And in

 the Sixth Circuit, a court must issue a COA before considering a state prisoner’s habeas

 appeal, “whether seeking pretrial relief under § 2241 or post-conviction relief under § 2254.”

 See Winburn v. Nagy, 956 F.3d 909, 912 (6th Cir. 2020).

         A court may issue a COA only if the petitioner has made a substantial showing of the

 denial of a constitutional right, and the COA must reflect the specific issue or issues that

 satisfy the required showing. 28 U.S.C. §§ 2253(c)(2)–(3). A petitioner makes a “substantial

 showing” when “reasonable jurists could debate whether (or, for that matter, agree that) the

 petition should have been resolved in a different manner or that the issues presented were

 ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)); Henley v. Bell, 308 F. App'x

 989, 990 (6th Cir. 2009) (per curiam) (holding a prisoner must show that “reasonable jurists

 could disagree with the district court’s resolution of his constitutional claims or that the issues

 presented warrant encouragement to proceed further” (quoting Banks v. Dretke, 540 U.S. 668,



                                                   5
Case 2:20-cv-02225-TLP-tmp Document 16 Filed 05/10/21 Page 6 of 6                            PageID 58




    674 (2004))).

           Nor does the petitioner have to show that the appeal will succeed. Miller-El, 537 U.S. at

    337; Caldwell v. Lewis, 414 F. App'x 809, 814–15 (6th Cir. 2011) (same). But courts should

    not issue a COA as a matter of course. Bradley v. Birkett, 156 F. App'x 771, 773 (6th Cir.

    2005) (quoting Miller-El, 537 U.S. at 337).

           Petitioner has not shown that he exhausted his claims. Because any appeal by

    Petitioner on the issues raised in his § 2241 Petition does not deserve attention, the Court

    DENIES a certificate of appealability.

           Under the Federal Rules of Appellate Procedure, a party seeking leave to appeal in

    forma pauperis must first move to do so in the district court. Fed. R. App. P. 24(a)(1). That

    said, if the district court certifies that an appeal would not be taken in good faith, or otherwise

    denies leave to appeal in forma pauperis, the prisoner must instead move to proceed in forma

    pauperis in the appellate court. See Fed. R. App. P. 24(a)(4)–(5).

          For the same reasons the Court denies a COA, the Court CERTIFIES under Fed. R.

App. P. 24(a) that any appeal here would not be taken in good faith. Thus, the Court DENIES

leave to appeal in forma pauperis. 4

          SO ORDERED, this 10th day of May, 2021.

                                                   s/Thomas L. Parker
                                                  THOMAS L. PARKER
                                                  UNITED STATES DISTRICT JUDGE




4
 If Petitioner files a notice of appeal, he must pay the full $505 appellate filing fee or move to
proceed in forma pauperis and supporting affidavit in the Sixth Circuit within 30 days of the date
of entry of this order. See Fed. R. App. P. 24(a)(5).
                                                     6
